Title: To George Washington from Colonel Israel Shreve, 3 August 1780
From: Shreve, Israel
To: Washington, George


					
						Sir
						Camp Near Kings Ferry [N.Y.] 3d Augt 1780
					
					I Receivd your Excys Letters of the 30th and 31st of the Instant, Col. Dayton being Absent, I marched Immediately and arived At this place this morning Receivd Orders to halt, was joind by Col. Levingsto⟨ns⟩ Regt the Col. Consequently taken the Command of the Brigade. I am your Excellencys Most Obedt Servt
					
						I. Shreve.
					
				